DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
Response to Amendment
The amendment filed 19 February 2021 has been entered. Claims 1-13 and 16-26 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the final office action mailed 11 December 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 18 of claim 1, “an expandable tract” should read “the expandable tract”
In the seventh to last line of claim 1, “lumen” should read “lumen of the blood vessel”
In the third to last line of claim 1, “withdrawing the anchor assembly” should read “wherein the anchor assembly is configured to be withdrawn”
In the last two lines of claim 1, “into the expandable tract” appears to be unnecessary because the claim recites “leave the guidewire behind in the expandable tract”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the application discloses two separate passages (see fig. 1L). In the claims, the “first passage” seems to refer to the steeper of the two and the “second passage” seems to refer the other. However, the “expandable tract” seems to be the same passage as the “second passage.” Therefore, it is unclear what the difference is between the claimed “second passage” and “expandable tract.” Furthermore, it is unclear how the guidewire can “[extend] through the second passage into the expandable tract.” For examination, the “second passage” and the “expandable tract” refer to the same structure. Claims 2-13 and 16-26 are rejected as depending from claim 1.
Regarding claim 13, “load applying member” invokes 112(f) but the specification does not disclose a corresponding structure. Therefore, the scope of "load applying member" is unclear. For examination, "load applying member" will encompass any structure that could transmit a force.

Allowable Subject Matter
Claims 1-13 and 16-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a device for forming an expandable tract across a wall of a blood vessel, comprising: a hollow needle defining a needle lumen; an anchor assembly .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The art rejections of claims 1-13 and 16-26 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.